382 U.S. 14 (1965)
FILISTER ET AL.
v.
CITY OF MINNEAPOLIS ET AL.
No. 184.
Supreme Court of United States.
Decided October 11, 1965.
APPEAL FROM THE SUPREME COURT OF MINNESOTA.
Josiah E. Brill for appellants.
Arvid Falk and Kenneth W. Green for appellees.
PER CURIAM.
The motion to substitute Katherine E. Bliss in place of J. J. Bliss as a party appellant is granted.
The motion to dismiss is granted and the appeal is dismissed for want of jurisdiction. Treating the papers whereon the appeal was taken as a petition for a writ of certiorari, certiorari is denied.